Title: From Thomas Jefferson to David Higginbotham, 10 September 1824
From: Jefferson, Thomas
To: Higginbotham, David


Dear Sir
Monto
Sep. 10. 24.
I desired your servt to inform you that he met me on horseback on my way to Charlottesville which prevented my sending an answer by him. I now return the note inclosed and executed. my only wish is for time until a more favorable state of things may render it possible to sell lands for something like their settled value. to sell for one third of that is trebling the debt. accept the assurance of my great esteem & respect.Th: J